United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3360
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Bernardo Antonio Ruiz,                *
                                      * [PUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                             Submitted: June 8, 2009
                                Filed: June 18, 2009
                                 ___________

Before BYE, HANSEN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Bernardo Ruiz pleaded conditionally guilty to possession of marijuana with
intent to distribute in violation of 21 U.S.C.§ 841, and was sentenced to sixty months
imprisonment. He appeals the district court's1 denial of his motion to suppress. We
affirm.




      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
       On June 7, 2007, Ruiz was driving a commercial truck in Arkansas on
eastbound Interstate 30 when he entered a weigh station displaying a lighted sign
directing all trucks to exit the Interstate and proceed to the weigh station for
inspection. Upon entry into the weigh station, Arkansas Highway Police Corporal
Tim Choate noticed the cab of Ruiz's truck was not displaying the required United
States Department of Transportation registration number. Pursuant to the Arkansas
Motor Carrier Act, Ark. Stat. Ann. §§ 23-13-201–23-13-265, Corporal Choate
inspected Ruiz's log book, driver's license, shipping papers, insurance, and
registration. See id. § 23-13-217(c)(1)(A). He then opened the trailer to inspect the
cargo, see id. at (c)(1)(B), and immediately recognized a strong marijuana odor
coming from the trailer's cargo. When he opened one of the pallets of collapsible
plastic trays in the cargo area, Corporal Choate found marijuana. Ruiz was arrested
for possession of marijuana with intent to distribute. He moved to suppress the
marijuana seized from his commercial truck, arguing the search was unconstitutional.
After the district court denied his motion to suppress, Ruiz pleaded conditionally
guilty.

       We review the district court's factual conclusions on a motion to suppress for
clear error and its legal conclusions de novo. United States v. Guzman-Tlaseca, 546
F.3d 571, 576 (8th Cir. 2008).

       In New York v. Burger, 482 U.S. 691 (1987), the Supreme Court held a
warrantless search of a closely-regulated industry is constitutional if the three-part test
delineated in Court's opinion is met. Id. at 702. We have held "[c]ommercial trucking
is a closely-regulated industry within the meaning of Burger." United States v.
Mendoza-Gonzalez, 363 F.3d 788, 794 (8th Cir. 2004). Thus, the Arkansas Motor
Carrier Act is constitutional if: (1) the regulatory scheme advances a substantial
government interest; (2) warrantless inspections are necessary to further the regulatory
scheme; and (3) the rules governing the inspections must be a constitutionally
adequate substitute to a warrant, i.e. provide notice of a potential search and limit the

                                           -2-
time, place, and scope of the search. See Burger, 482 U.S. at 702-03; W. States Cattle
Co. v. Edwards, 895 F.2d 438, 441 (8th Cir. 1990).

       Our sister circuits that have considered the issue have all held warrantless
inspections of commercial trucks advance a substantial governmental interest and are
necessary, see United States v. Delgado, 545 F.3d 1195, 1202 (9th Cir. 2008), United
States v. Maldonado, 356 F.3d 130, 135-36 (1st Cir. 2004), United States v. Fort, 248
F.3d 479, 481 (5th Cir. 2001), United States v. Vasquez-Castillo, 258 F.3d 1207, 1211
(10th Cir. 2001), United States v. Dominguez-Prieto, 923 F.2d 464, 468-69 (6th Cir.
1991), and we have implicitly so held, see United States v. Mendoza-Gonzalez, 363
F.3d 788, 793-94 (8th Cir. 2004), United States v. Knight, 306 F.3d 534, 535 (8th Cir.
2002). We are thus persuaded that warrantless inspections of commercial trucks
advance a substantial governmental interest and are necessary.

        We next find the Arkansas Motor Carrier Act provides a permissible warrant
substitute. Its reach is limited to certain commercial vehicles. Ark. Stat. Ann. §§ 23-
13-203, -204, and -206; see also Dominguez v. State, 720 S.W.2d 703, 705-06 (Ark.
1986). It provides notice to commercial truck drivers of the possibility of a roadside
inspection by a designated enforcement officer. Ark. Stat. Ann. § 23-13-217. And
it limits the scope of the enforcement officers' inspections to an examination solely for
regulatory compliance. Id. at (c)(1) & (c)(1)(B) (enforcement officer may "[i]nspect
the contents of the vehicle for the purpose of comparing the contents with bills of
lading, waybills, invoices, or other evidence of ownership or of transportation for
compensation"). Finally, although the Arkansas Motor Carrier Act does not designate
specific times when the enforcement officers may conduct inspections, as the Sixth
Circuit held, "[s]uch a limitation would, of course, render the entire inspection scheme
unworkable and meaningless. Trucks operate twenty-four hours a day and the officers
must, necessarily, have the authority to conduct these administrative inspections at any
time." Dominguez-Prieto, 923 F.2d at 470; see also Delgado, 545 F.3d at 1203 n.6
(quoting the same).

                                          -3-
      We thus conclude Corporal Choate's search of the cargo of Ruiz's commercial
truck pursuant to the Arkansas Motor Carrier Act did not violate the Fourth
Amendment.

       Ruiz also argues that any consent by him to search the truck was involuntary,
and that some of his statements were obtained involuntarily. As the judgment is based
on findings of fact that are not clearly erroneous, we reject these arguments. See 8th
Cir. R. 47B.

      For these reasons, the judgment of the district court is affirmed.
                      ______________________________




                                         -4-